         Case 4:18-cv-00331-LSC-HNJ Document 12 Filed 06/17/20 Page 1 of 2                       FILED
                                                                                        2020 Jun-17 PM 03:08
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           MIDDLE DIVISION

    ABDI AHMED MOHAMED,                       )
                                              )
          Petitioner,                         )
                                              )
    v.                                        )
                                              )    Case No. 4:18-cv-00331-LSC-HNJ
    SCOTT HASSEL, et al.,                     )
                                              )
          Respondents.                        )

                             MEMORANDUM OPINION

         The magistrate judge entered a report on May 27, 2020, recommending the

court dismiss the petition as moot due to Petitioner’s removal to Somalia on

December 5, 2019. (Doc. 10). Although the magistrate judge advised Petitioner of

his right to file specific written objections within fourteen (14) days, no objections

have been received by the court.1

         Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS his recommendation. Accordingly, the

petition is due to be dismissed. The court will dismiss this matter by separate order.




1
 The report and recommendation, mailed to Petitioner at the Etowah County Detention Center,
has been returned as undeliverable. (Doc. 11). Petitioner has not apprised the court of his
current address.
                                             1
Case 4:18-cv-00331-LSC-HNJ Document 12 Filed 06/17/20 Page 2 of 2



DONE and ORDERED on June 17, 2020.



                                _____________________________
                                       L. Scott Coogler
                                 United States District Judge
                                                                    160704




                                2
